Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, drawn to a porous particle, classified in A61K9/1747.

Group II. Claims 9-12, drawn to a method for producing a porous particle, classified in A61K9/5153.

Election of Species
A species election is required as stated below.

The inventions are distinct, each from the other because of the following reasons:
Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, a porous particle can be made by another and materially different process by using a w/o emulsion method comprising a 

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above andthe inventions have acquired a separate status in the art in view of their different classification and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of species
Instant claims are generic to the following disclosed patentably distinct species:
Instant Specification on page 9 states that a material of the porous particle (hereinafter, may be referred to as "material of which the porous particle is formed") of the present disclosure may be appropriately selected depending on the intended purpose. Examples of a material of which the porous particle is formed include: (A) resins, (B) functional materials, or (C) other materials, wherein the porous particle may be formed of a single material or may be formed of a plurality of materials in combination.
Group I or Group II is elected, then Applicants are required to elect a ‘material’ of which the porous particle is formed from: (A) resins; (B) functional materials; or, (C) other materials, as follows:
		
If (A) resins is elected, then Applicants are required to elect a species from biodegradable resins, or, (ii) thermoplastic resins, as follows (See Specification pages 9-10):
(i) biodegradable resins: Examples of the biodegradable resin include aliphatic polyester-based resins. Examples of the aliphatic polyester-based resin include polylactic acid-glycolic acid copolymer (PLGA), polylactic acid (PLA), poly-£-caprolactone, succinate-based polymer, and polyhydroxyalkanoate, or a combination thereof;
or,  
(ii) thermoplastic resins: Examples of the thermoplastic resin include polyvinylidene fluoride (PVDF), polyethylene, polypropylene, s polystyrene, acrylic resin, polyvinyl chloride, polyvinyl acetate, ABS resin, polyamide, polyester, polycarbonate, Teflon (registered trademark), polyimide, and polysulphone, or a combination thereof (See Specification pages 9-10).
Applicants are required to identify the claims encompassing the elected species (e.g., polylactic acid-glycolic acid copolymer (PLGA), which reads on claims 1-5, 7 and 8 of Group I)

or,
If (B) functional materials is elected, then Applicant are required to elect a species from (i) physiologically active substances, or, catalyst materials, as follows (See Specification page 10):
 (i) physiologically active substances, as follows:
   	(a) pharmaceutical compounds: for example, poorly-water-soluble compounds, for example, griseofulvin, itraconazole, or, a  combination thereof (See Specification pages 12-13);
   or,
 	(b) functional food compounds: for example, vitamin A, vitamin D, vitamin E, lutein, zeaxanthin, lipoic acid, flavonoid, and fatty acids (e.g., ω-3 fatty acid and ω-6 fatty acid), or, a  combination thereof (See Specification page 13); 
   or,
(c) functional cosmetic compound: for example, alcohols, aliphatic alcohols, polyols, aldehydes, 2, and ZnO), ketones (e.g., camphor), isethionates, lanolin, derivatives thereof, organic salts, phenols (e.g., parabens) including salts 

 or, 
(ii) catalyst materials: Examples of positive catalyst include catalysts containing platinum, palladium, or iridium as a main ingredient, which decompose and purify carbon monoxide or nitrogen oxide and are used in the automobile field; and photocatalysts such as titanium oxide, which improve indoor environments (e.g., conditioning and deodorization of a room, and adsorption of harmful substances in the architectural field). Examples of the negative catalyst include halide fire extinguishers and urethane-type fire extinguishers for the purpose of extinguishing fire in the case of fire (See Specification pages 17-18).
Applicants are required to identify the claims encompassing the elected species or a combination thereof


If (C) other materials is elected, then Applicant are required to elect a species from other materials (See Specification page 9). Notably, the ‘other materials’ is not described in the Specification. Accordingly, Applicants are required to distinctly specify and identify in the disclosure a species if the ‘other material’ is elected.
Applicants are required to identify the claims encompassing the elected species

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species.
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THURMAN WHEELER whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626